DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 4/1/2021, is acknowledged.  Claim 1 is amended; Claims 5 and 8 are canceled.  No new matter is present.  Claims 1-4 and 6-7 are currently pending.
Terminal Disclaimer
The terminal disclaimer filed on 4/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US App. No. 16497902 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to incorporate the subject matter of Claim 5, indicated as allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the Office Action, dated 2/1/2021.  In summary, the closest prior art Lee and Shishido each fail to teach a copper alloy material meeting the claimed composition and each of the claimed properties of claim 1 as originally filed and additionally exhibiting a 0.2 offset yield strength in a rolling direction of 800 MPa or more and an electrical conductivity of 35% IACS or more.  Therefore, the rejections over Lee and Shishido are withdrawn in view of Applicant’s amendment to Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735